COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Texas Southern University v. Pepper Lawson
                         Horizon International Group, LLC.

Appellate case number:   01-19-00395-CV

Trial court case number: 2018-32362

Trial court:             157th District Court of Harris County

        Counsel for appellant has filed an “Agreed Motion to Reset Oral Argument,” which is
scheduled for October 23, 2019. The motion is granted. The case will be set for submission at a
later date.

       It is so ORDERED.

Judge’s signature: _____/s/ Julie Countiss_____
                   Acting for the Court


Date: October 15, 2019